Case 8:20-cv-02633-CEH-AAS Document 9 Filed 01/13/21 Page 1 of 5 PageID 159




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

CERTAIN UNDERWRITERS AT
LLOYD’S, LONDON,

       Plaintiff,

v.                                                     Case No: 8:20-cv-2633-T-36AAS

ZOLLER ENGINEERING, LLC,
APRIL SIKES, CLIPPER BAY
ASSOCIATES, LTD. and
CORNERSTONE RESIDENTIAL
MANAGEMENT, LLC,

       Defendants.


                                        ORDER

       This cause comes before the Court sua sponte. Plaintiff, Certain Underwriters at

Lloyd’s, London, filed its Complaint for Declaratory Relief in this Court on November

11, 2020, predicating the Court’s jurisdiction on diversity of citizenship pursuant to 28

U.S.C. § 1332. Doc. 1, ¶ 6. However, upon review of the Complaint, Plaintiff has not

sufficiently established this Court’s subject matter jurisdiction. As such, Plaintiff shall

show cause as to why this action should not be dismissed for lack of subject matter

jurisdiction.

                                     DISCUSSION

       Federal courts must sua sponte inquire into subject matter jurisdiction whenever

such jurisdiction may be lacking. Cadet v. Bulger, 377 F.3d 1173, 1179 (11th Cir. 2004);

accord Univ. of S. Ala. v. Am. Tobacco Co., 168 F.3d 405, 410 (11th Cir. 1999) (“[O]nce a
Case 8:20-cv-02633-CEH-AAS Document 9 Filed 01/13/21 Page 2 of 5 PageID 160




federal court determines that it is without subject matter jurisdiction, the court is

powerless to continue.”). “The jurisdiction of a court over the subject matter of a claim

involves the court’s competency to consider a given type of case, and cannot be waived

or otherwise conferred upon the court by the parties.” Jackson v. Seaboard Coast Line

R.R. Co., 678 F.2d 992, 1000 (11th Cir. 1982). The bases for federal subject matter

jurisdiction are confined, as federal courts are “empowered to hear only those cases

within the judicial power of the United States as defined by Article III of the

Constitution or otherwise authorized by Congress.” Taylor v. Appleton, 30 F.3d 1365,

1367 (11th Cir. 1994).

       Congress granted district courts original subject matter jurisdiction over civil

actions sitting in diversity. 28 U.S.C. § 1332. Diversity jurisdiction exists where the

lawsuit is between citizens of different states and the amount in controversy exceeds

$75,000, exclusive of interest and costs. Id. § 1332(a)(1). Each defendant must be

diverse from each plaintiff for diversity jurisdiction to exist under 28 U.S.C. § 1332.

Univ. of S. Ala., 168 F.3d at 412.

       A complaint’s allegations, when federal jurisdiction is based on diversity, must

include the citizenship of each party, so that the court is satisfied that no plaintiff is a

citizen of the same state as any defendant. Triggs v. John Crump Toyota, Inc., 154 F.3d

1284, 1287 (11th Cir. 1998). It is the burden of the party seeking federal jurisdiction

to establish that diversity exists by a preponderance of the evidence. McCormick, 293

F.3d at 1257.




                                             2
Case 8:20-cv-02633-CEH-AAS Document 9 Filed 01/13/21 Page 3 of 5 PageID 161




      Plaintiff’s allegations in the Complaint do not sufficiently allege diversity of

citizenship. Plaintiff is alleged to be “Certain Underwriters at Lloyd’s, London

Subscribing to Policy Number MERCFL005239-3 (‘Underwriters’).” Doc. 1 at 1. The

Complaint alleges that Underwriters are “business entities organized and existing

under the laws of Great Britain and Wales, who subscribe to Policy Number

MERCFL005239-3” (“the subject policy”). Id. ¶ 1. Underwriters are alleged to be

authorized to conduct business throughout the State of Florida. Id.

      “Lloyds of London is not a corporation, but rather consists of several syndicates

made up of several members.” Smith v. Liberty Mut. Ins. Co., No. 06-14158-CIV, 2007

WL 9702397, at *2 (S.D. Fla. Mar. 5, 2007) (citing E.R. Squibb & Sons, Inc. v. Accident

& Cas. Ins. Co., 160 F.3d 925 (2d Cir. 1998) (explaining the structure of Lloyds of

London)). As explained by the Eleventh Circuit:

             Syndicates in the Lloyd’s market have no independent legal
             identities, but are merely “creature[s] of administrative
             convenience,” Corfield v. Dallas Glen Hills LP, 355 F.3d 853,
             858 (5th Cir. 2003): they operate as an aggregation of
             individual members with individual contracts and
             obligations running to the insured. They are organized by a
             Managing Agent and the lead underwriter, but the
             Managing Agent is merely a fiduciary with no financial
             stake, and the lead underwriter, despite typically having a
             greater financial stake and some managerial responsibility,
             is ultimately just one among the syndicate’s multiple
             underwriters, all of whom are severally liable to the policy
             holder for their respective share of the risk. Both legally and
             structurally, the Lloyd’s syndicates are classic examples of
             unincorporated associations; they are “bod[ies] of persons
             acting together, without a charter, but upon the methods
             and forms used by corporations, for the prosecution of some
             common enterprise.”



                                           3
Case 8:20-cv-02633-CEH-AAS Document 9 Filed 01/13/21 Page 4 of 5 PageID 162




Underwriters at Lloyd's, London v. Osting-Schwinn, 613 F.3d at 1079, 1088–89 (11th Cir.

2010) (citation omitted).

      For purposes of determining whether parties are diverse, the Eleventh Circuit

has held the citizenship of each “Name” or “member” subscribing to a policy

underwritten by Lloyd’s of London must be considered in determining diversity of

citizenship. Id. at 1088. In so holding, the court noted that unincorporated

associations, such as Underwriters at Lloyd’s “do not themselves have any citizenship,

but instead must prove the citizenship of each of their members to meet the

jurisdictional requirements of 28 U.S.C. § 1332.” Id. at 1086.

      Here, Plaintiff has provided no information in the allegations of its Complaint

as to the Names or members subscribing to the subject policy or as to their citizenship.

The Court notes that the declarations page attached to the Complaint identifies an

“Amelia Underwriters” with a Fernandina Beach, Florida address. Doc. 1 at 36. If any

of Plaintiff’s members are Florida citizens, diversity would not exist as Defendants are

alleged to be Florida citizens. See Doc. 1, ¶¶ 3–5. Without information regarding the

citizenship of Plaintiff’s members, the Court is unable to determine if diversity of

citizenship exists. Accordingly, it is hereby

      ORDERED:

      Plaintiff is directed to SHOW CAUSE as to why this case should not be

dismissed for lack of subject matter jurisdiction. Plaintiff shall file a written response

with the Court within FOURTEEN (14) DAYS from the date of this Order.




                                            4
Case 8:20-cv-02633-CEH-AAS Document 9 Filed 01/13/21 Page 5 of 5 PageID 163




Additionally, Plaintiff should file an amended complaint within FOURTEEN (14)

DAYS which cures the jurisdictional deficiencies noted herein. Failure to respond

within the time provided will result in the dismissal of this action without further

notice.

      DONE and ORDERED in Tampa, Florida on January 13, 2021.




Copies furnished to:
Counsel of Record
Unrepresented Parties




                                         5
